—Appeal from a judgment (denominated order and judgment) of Supreme Court, Wyoming County (Sedita, Jr., J.), entered September 24, 2001, which, inter alia, declared that defendant Chautauqua Patrons Insurance Association must defend and indemnify plaintiff in the action Barnes v Haller.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Supreme Court, Wyoming County, Sedita, Jr., J. Present — Pigott, Jr., P.J., Hayes, Hurlbutt, Burns and Lawton, JJ.